PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kamen, Dean et al.
Application No. 15/894,304
Filed: 12 Feb 2018
For: PUMP ASSEMBLY WITH SWITCH

:
:
:	DECISION ON REQUEST
:                   FOR REFUND
:
:


This is a decision on the request for refund received February 24, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n October 12, 2021, Applicant filed an IDS under the QPIDS program through the USPTO’s EFS Web System . . . After reviewing the Image File Wrapper, it appeared that the October 12, 2021 IDS was not entered into the File Wrapper.  Therefore, Applicant’s attorney respectfully requests a refund for the submitted QPIDS program petition fee.” 

A review of the Office records for the above-identified application, show that a fee was received for a Petition to Withdraw the Application from issue under 37 CFR 1.313(c) on October 12, 2021, however, a petition was not uploaded into the Image File Wrapper due to an error with the Electronic Filing System within the USPTO.  As such, a fee is not due.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.    

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions